[Cite as State v. Clay, 2014-Ohio-3806.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                       C.A. No.       27015

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
LARRENCE CLAY                                       COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   CR 12 07 2154

                                  DECISION AND JOURNAL ENTRY

Dated: September 3, 2014



        WHITMORE, Judge.

        {¶1}     Appellant, Larrence Clay, appeals from the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                I

        {¶2}     In the afternoon of July 19, 2012, Clay, Jeremiah Walker, Derek Edwards, and

James (“Linny”) and Jordan Wells were walking through the Park Lane Apartment complex to a

nearby gas station. The five men were walking in an “X” formation, with Edwards and Linny up

front, Clay in the middle, and Walker and Jordan following approximately eight feet behind. As

the group was walking a shot was fired. Edwards was struck by a single bullet to his neck and

collapsed. He died shortly thereafter. After the shooting, Walker called 911 and the others fled.

The Wells brothers did not run far and were approached by officers that had arrived on scene.

Walker and Linny gave statements to the police. Jordan spoke to officers, but denied seeing

anything.
                                                 2


       {¶3}   Based on the statements of Walker and Linny, the police identified Clay as a

suspect. Officers arrived at Clay’s parents’ house approximately an hour-and-a-half after the

shooting. When Clay came down the stairs to speak to officers he was shirtless, his arms were

wet, he smelled strongly of bleach, and he was wiping his hands on a washcloth. Clay denied

being at the scene of the shooting. After securing a search warrant, the police collected the

washcloth and arrested Clay. Gunshot residue was later found on the washcloth.

       {¶4}   Clay was indicted for aggravated murder, murder, and having a weapon while

under disability. The case proceeded to trial, and a jury acquitted Clay of aggravated murder,

convicted him of having a weapon while under disability, and hung on the murder count. The

State retried Clay on the murder charge, and he was convicted by jury. Clay now appeals and

raises four assignments of error for our review. To facilitate the analysis, we rearrange his

assignments of error.

                                                 II

                              Assignment of Error Number Two

       LARRENCE CLAY’S CONVICTIONS FOR MURDER AND HAVING A
       WEAPON WHILE UNDER DISABILITY WERE NOT SUPPORTED BY
       SUFFICIENT EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE
       OF THE 14TH AMENDMENT TO THE U.S. CONSTITUTION AND
       ARTICLE 1, SECTIONS 1, 10 & 16 OF THE OHIO CONSTITUTION.

       {¶5}   In his second assignment of error, Clay argues that his convictions are not

supported by sufficient evidence. We disagree.

       {¶6}    “‘[S]ufficiency’ is a term of art meaning that legal standard which is applied to

determine whether the case may go to the jury or whether the evidence is legally sufficient to

support the jury verdict as a matter of law.” State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997),

quoting Black’s Law Dictionary 1433 (6th Ed.1990). “In essence, sufficiency is a test of
                                                    3


adequacy.” Thompkins at 386. When reviewing a conviction for sufficiency, evidence must be

viewed in a light most favorable to the prosecution. State v. Jenks, 61 Ohio St. 3d 259 (1991),

paragraph two of the syllabus. The pertinent question is whether “any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.” Id.

        {¶7}    “Whether the evidence is legally sufficient to sustain a verdict is a question of

law.” Thompkins at 386, citing State v. Robinson, 162 Ohio St. 486 (1955).                      This Court,

therefore, reviews questions of sufficiency de novo. State v. Salupo, 177 Ohio App. 3d 354,

2008-Ohio-3721, ¶ 4 (9th Dist.).

Having a Weapon While Under Disability

        {¶8}    Clay argues that his conviction for having a weapon while under disability is not

supported by sufficient evidence because the State did not produce any physical evidence that

Clay possessed a firearm. Because Clay was convicted for having a weapon while under

disability at his first trial, we restrict our review to the evidence admitted at that trial.

        {¶9}    R.C. 2923.13(A)(3) prohibits, in part, a person from knowingly acquiring, having,

carrying, or using any firearm if that person “has been adjudicated a delinquent child for the

commission of an offense that, if committed by an adult, would have been a felony offense

involving the illegal possession * * * [of] any drug of abuse.” “A person acts knowingly,

regardless of his purpose, when he is aware that his conduct will probably cause a certain result

or will probably be of a certain nature. A person has knowledge of circumstances when he is

aware that such circumstances probably exist.” R.C. 2901.22(B).

        {¶10} At trial, the parties stipulated that Clay had been “adjudicated a delinquent child

for the commission of an offense that[,] if committed by an adult[,] would have been a felony

offense involving illegal possession of a drug of abuse.” Therefore, the only element the State
                                                  4


was left to prove was that Clay knowingly acquired, had, carried, or used a firearm. See R.C.

2923.13(A)(3).

       {¶11} Walker testified that while walking behind Edwards, Linny, and Clay, he

witnessed Clay pull out a gun and shoot Edwards. Additionally, Sergeant David Garro testified

that, in his interview with Linny shortly after the shooting, Linny identified Clay “several times”

as the shooter. Viewing the evidence in a light most favorable to the State, there is sufficient

evidence to support Clay’s conviction of having a weapon while under disability. Clay’s second

assignment of error, as it relates to his conviction for having a weapon while under disability, is

overruled.

Murder

       {¶12} Clay further argues that his murder conviction from his second trial is not

supported by sufficient evidence because Walker’s testimony contradicts the bullet trajectory

testimony of the medical examiner. As this conviction stems from his second trial, we limit our

review to the evidence presented at that trial.

       {¶13} R.C. 2903.02(A) provides, in relevant part, that “[n]o person shall purposely

cause the death of another.” “A person acts purposely when it is his specific intention to cause a

certain result, or, when the gist of the offense is a prohibition against conduct of a certain nature,

regardless of what the offender intends to accomplish thereby, it is his specific intention to

engage in conduct of that nature.” R.C. 2901.22(A).

       {¶14} Walker testified that he was walking approximately eight feet behind Clay when

he witnessed Clay pull out a gun with his right hand, raise the gun above his head, stand on his

tip toes, and fire a shot downward at Edwards. Walker explained that he saw the bullet strike
                                                5


Edwards and exit out the front of his neck. According to Walker, Edwards then fell and blood

started “gushing.”

       {¶15} Dr. George Sterbenz, a forensic pathologist and medical examiner with the

Summit County Medical Examiner’s Office, testified that Edwards died of a single gunshot

wound to the neck. He explained that the bullet entered the right side of Edwards’ neck behind

his right ear. The bullet severed his neck bone, passed through his spinal cord, damaged his left

jugular vein, and exited out the front, left side of his neck. Dr. Sterbenz stated that the bullet

trajectory was from right to left, back to front, and had no significant up and down movement.

He further testified that the entrance wound was symmetrical, indicating that the injury was

consistent with the bullet being perpendicular at the time it entered Edwards’ neck.

       {¶16} Dr. Sterbenz explained that he cannot determine the position of the gun at the

time it was fired because he does not know how Edwards was positioned when he was shot.

However, based on the wound, Dr. Sterbenz testified that he was able to conclude that Edwards’

neck was not sharply turned in any direction: left, right, up, or down. Yet, if Edwards was

bending forward or slouching at the time he was shot, “then the angle of that trajectory could

actually be directed down toward the ground.”

       {¶17} Walker testified that immediately prior to the gunshot, Edwards received a phone

call on his cell. According to Walker, Edwards was shot while he was answering his phone.

Linny testified that Edwards had just ended a phone call when he was shot.

       {¶18} After a careful review of the record, we cannot conclude that Walker’s testimony

necessarily contradicts that of the medical examiner’s. It is entirely possible that Edwards was

bent slightly forward, focusing on his cell phone, when Clay fired his gun downward toward

Edwards. Viewing the evidence in a light more favorable to the State, the State produced
                                                  6


sufficient evidence to support Clay’s conviction of murder. Clay’s second assignment of error,

as it relates to his murder conviction, is overruled.

                                Assignment of Error Number Three

       LARRENCE CLAY’S CONVICTIONS WERE AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE IN VIOLATION OF THE DUE PROCESS
       CLAUSE OF THE 14TH AMENDMENT TO THE U.S. CONSTITUTION AND
       ARTICLE 1, SECTIONS 1, 10 & 16 OF THE OHIO CONSTITUTION.

       {¶19} In his third assignment of error, Clay argues that his convictions are against the

manifest weight of the evidence. We disagree.

       {¶20} A conviction that is supported by sufficient evidence may still be found to be

against the manifest weight of the evidence. Thompkins, 78 Ohio St. 3d at 387. “Weight of the

evidence concerns ‘the inclination of the greater amount of credible evidence, offered in a trial,

to support one side of the issue rather than the other.’” (Emphasis sic.) Thompkins at 387,

quoting Black’s at 1594.

       In determining whether a criminal conviction is against the manifest weight of the
       evidence, an appellate court must review the entire record, weigh the evidence
       and all reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986). “When a court of appeals reverses a

judgment of a trial court on the basis that the verdict is against the weight of the evidence, the

appellate court sits as a ‘thirteenth juror’ and disagrees with the fact[-]finder’s resolution of the

conflicting testimony.” Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42 (1982). An

appellate court should exercise the power to reverse a judgment as against the manifest weight of

the evidence only in exceptional cases. Otten at 340.
                                                 7


Having a Weapon While Under Disability

       {¶21} Clay argues that his conviction for having a weapon while under disability is

against the manifest weight of the evidence because “there was no credible testimony that [Clay]

possessed a firearm.” Clay reiterates his argument that Walker’s description of the events is

wholly inconsistent with that of the medical examiner’s testimony regarding the trajectory of the

bullet. Further, Clay argues, the gunshot residue found on his washcloth could have been from

materials other than gunshot primer.

       {¶22} As discussed above, Walker’s testimony is not in direct contradiction with that of

the medical examiner’s. Except for Dr. Sterbenz’s testimony that Edwards’ head was not turned

sharply in any one direction, there was no testimony as to the position of Edwards’ head at the

time he was shot. Walker and Linny did testify that Edwards had either just answered his cell

phone or just ended a call at the time he was shot. It is, therefore, an entirely rational conclusion

that Edwards’ neck was bent slightly forward because his attention was directed downward to his

cell phone.

       {¶23} Linny testified that he did not see who shot Edwards. He further testified that

neither he, nor Jordan, nor Walker shot him. Linny said that he did not see anyone with a gun

that night and that Clay was the only person not to return to the scene of the shooting that

evening. Sergeant Garro testified that when he interviewed Linny at the scene shortly after the

shooting, Linny told him “several times” that Clay was the shooter.

       {¶24} Based on the interviews with Walker and Linny, officers identified Clay as a

suspect. Officers arrived at Clay’s home approximately an hour-and-a-half after the shooting.

Officers David Crockett and Robert Lehman testified that Clay was upstairs when they entered

the home. Officers Crockett and Lehman said that when Clay came down the stairs to speak to
                                                8


them, he was not wearing a shirt, his arms were wet, and he was wiping his hands on a

washcloth. Both officers described a strong odor of bleach as Clay approached them. Clay

explained to Officer Crockett that he was told to clean the bathtub. Sergeant Garro testified that

the officers were not able to corroborate that Clay was told to clean the bathtub. After securing a

warrant, the officers collected Clay’s washcloth and submitted it for gunshot primer residue

(“GSR”) analysis.

       {¶25} In addition to the washcloth, officers submitted swabs taken from the hands of

Edwards, Linny, and Jordan for GSR testing. No samples were taken from Walker or Clay.

Donna Schwesinger, a forensic scientist in the trace evidence unit at the Ohio Bureau of Criminal

Identification and Investigation (“BCI”), performed the GSR analysis. Schwesinger testified that

the samples taken from the washcloth and the hands of Edwards and Jordan contained particles

that were highly indicative of GSR. The sample taken from Linny’s hands did not contain

particles that were consistent with GSR. Schwesinger testified that GSR can be washed off or

transferred by touch.

       {¶26} Schwesinger explained that GSR analysis reports conclude that a sample contains

particles that are “highly indicative” based on the presence of lead, barium, and antimony, “the

spectra that we see[,] and the morphology of the particle * * *.” Schwesinger further testified

that other sources besides GSR, such as fireworks, brake linings, and air bags, contain particles

of “lead[,] barium and antimony,” but that those sources have a different “morphology” than

GSR. Still, because there are other sources that contain similar components to GSR, analysis

reports will only conclude that a sample contains particles that are “highly indicative” of GSR.

       {¶27} After a careful review of the evidence presented at the first trial, we cannot

conclude that this is the exceptional case where the jury lost its way in finding that Clay
                                                 9


possessed a weapon. See Otten at 340. Walker testified that Clay pulled a gun and shot

Edwards. Sergeant Garro testified that he interviewed Linny shortly after the shooting and that

Linny identified Clay “several times” as the shooter. Clay was not located until approximately an

hour-and-a-half after the shooting. He smelled of bleach and had been seen wiping his hands on

a washcloth, which contained particles that were highly indicative of GSR. No evidence was

presented to suggest that Clay had been exposed to other materials that might contain the same

particles as GSR. Clay’s conviction for having a weapon while under disability is not against

the manifest weight of the evidence. Accordingly, Clay’s third assignment of error, as it relates

to the weapon under disability conviction, is overruled.

Murder

       {¶28} Clay argues that his conviction for murder is against the manifest weight of the

evidence because “there was [ ] no credible sworn testimony that [Clay] was the person who shot

[Edwards].” We disagree.

       {¶29} Clay’s argument again relies on the faulty premise that Walker’s testimony is

inconsistent with that of the medical examiner’s. As we have discussed previously, Walker’s

version of the events does not necessarily conflict with the medical examiner’s testimony. Dr.

Sterbenz testified that, based on the wound track through his neck, Edwards did not have his

head turned sharply in any direction. However, there is no evidence as to whether Edwards had

his head slightly bowed, which is a reasonable inference based on the testimony that he was

either answering or ending a call on his cell phone at the time he was shot.

       Walker

       {¶30} Walker testified that he, Edwards, Linny, Clay, and Jordan were walking in an

“X” formation through the Park Lane Apartment complex on their way to a nearby gas station.
                                               10


According to Walker, Edwards and Linny were walking up front, Clay was in between and

behind them, and Jordan and Walker were walking in the back of the group. Walker testified

that he was approximately eight feet behind Clay when he saw Clay pull a gun, raise it above his

head, stand on his tip toes, and fire a shot downward at Edwards. Walker further testified that he

saw the bullet strike Edwards and exit his neck. Walker said he watched Edwards fall and blood

start “gushing” from his neck.

       {¶31} After the shooting, Walker testified that he picked up Edwards’ phone, which was

on the ground with “[t]he battery [ ] on[,]” and tried to hand it to Linny to call the police.

According to Walker, Linny did not call the police, but instead ran off, as did Jordan and Clay.

Walker stated that Jordan fled from the immediate area, but that he never lost sight of him.

Walker said Clay ran off and he never saw him again that evening. Walker testified that he used

his own cell phone to call 911. When asked how soon after the shooting he called 911, Walker

responded that he “was shocked for a minute. About ten minutes.”

       {¶32} Walker’s 911 call was logged at 9:49 p.m. In the recording, the dispatcher asked

Walker several times who shot Edwards. When the dispatcher asked Walker the first time, he

replied “man, man I’m * * * it’s f***ed up, man.” In response to the second time the dispatcher

asked Walker who shot Edwards, Walker replied, “I’ll tell you that when you get here.” Walker

did not answer the question the third time, but instead replied, “man, man, I can’t even think

right now.” The dispatcher then asked Walker who had a gun, and Walker replied “Larr[e]nce

Clay.” Toward the end of the five minute recording, the dispatcher asked Walker, “What is his

name?” Walker replied, “I don’t know his name.” At trial, Walker explained that he was in

shock when he called 911 and just wanted the police to hurry up and get there to help Edwards.
                                                 11


       {¶33} Walker said that he was standing near Edwards when the police arrived and was

placed in the back of a police cruiser for questioning. Officer Richard Kuznik testified that he

noticed Walker standing among a group of males not far from Edwards. He noticed Walker

because he appeared really nervous and scared. Officer Kuznik testified that Walker “seemed

upset, very upset, very emotional, [ ] he kept walking back and forth.” Officer Kuznik asked

Walker to sit in his police cruiser and talk to him, and Walker agreed. According to Officer

Kuznik, Walker was cooperative and polite, but seemed apprehensive about getting into the

police cruiser. Officer Kuznik testified that Walker was very emotional and visibly upset, but

began to open up to him after a few minutes. Officer Kuznik said Walker identified Larrence

Clay as the person who shot Edwards. As Walker was talking with Officer Kuznik, Walker

identified Jordan, who was standing about 30 feet from the police cruiser. Officer Kuznik

testified that he then asked Jordan to sit in another cruiser to be interviewed.

       {¶34} Walker was also interviewed at the scene by Detective Steve Snyder. Detective

Snyder testified that he spoke to Walker for approximately 15 minutes in the back of Officer

Kuznik’s police cruiser. Detective Snyder described Walker as being very upset and emotional.

According to Detective Snyder, Walker was never a suspect, and therefore, he did not swab

Walker’s hands to test for GSR residue. Detective Snyder testified that Walker detailed to him

what had happened that evening and, based on his statements, Detective Snyder identified Clay

as a suspect.

       Jordan

       {¶35} Jordan testified that he, Walker, Linny, Edwards, and a fifth person were walking

side-by-side through the Park Lane Apartment complex to a nearby gas station when Edwards

was shot. According to Jordan’s testimony at trial, he did not know the identity of the fifth man.
                                                12


Jordan testified that he and Walker were engaged in a separate conversation when Jordan’s cell

phone rang. Jordan said that when he turned his back to answer his phone, he heard a gunshot.

He said he then saw Walker run past him, and Jordan took off running too. Jordan stated that he

ran a good distance before returning to the scene to check on his brother, Linny. When he

returned, Jordan said he saw Edwards lying on the ground and knelt down about six to seven feet

from Edwards. According to Jordan, Walker had already returned and was on the phone. Linny

arrived soon thereafter and tried to pick Jordan up off of the ground. Jordan testified that Walker

tried to toss Linny a phone, but Linny did not catch it. According to Jordan, Walker then ran.

Jordan denied having a gun that evening. He further testified that he did not see Walker or Linny

with a gun and never saw the fifth man again.

       {¶36} At the State’s request, Jordan was declared a court’s witness.                  Jordan

acknowledged that he had made a prior recorded statement to the prosecutor. He admitted that

he had previously identified Clay as the fifth man, but explained that he only did so after the

police brought up Clay’s name. According to Jordan, the prosecutor told him the State’s version

of the events before the recording of his interview began. Jordan testified that in his interview he

answered the prosecutor’s questions based on the details told to him by the prosecutor and not on

his own personal knowledge. Investigator Ben Bergeron, with the Summit County Prosecutor’s

Office, testified that he was present during the prosecutor’s interview of Jordan and denied that

the prosecutor ever told Jordan his theory of the events surrounding the shooting.

       {¶37} Jordan denied saying in his prior statement that the group was walking in an “X”

formation, with Clay in the middle. However, Jordan did agree that he and Walker were walking

in the back of the group.     Jordan further acknowledged that in his prior statement to the

prosecutor, he said he only ran a short 15 feet away, before returning and kneeling near Edwards.
                                                 13


       {¶38} At trial, Jordan testified that he was standing with Linny when officers arrived on

scene. Officers approached them and asked if they had seen the shooting. Jordan denied

witnessing the shooting. Jordan testified that he answered this way because he did not see the

shooting, he only heard it. He admitted that he did not tell the police that he was present in the

immediate area during the shooting or that he had been with the group of men prior to the

shooting. Sergeant Garro testified that he spoke with Jordan shortly after the shooting, but that

Jordan did not provide any details about the events that transpired that evening. Sergeant Garro

testified that he knew Jordan was not being honest when he said he was not there during the

shooting. Further, Sergeant Garro was not surprised when swabs from Jordan’s hands were

found to contain particles highly indicative of GSR.

       Linny

       {¶39} Linny testified that he, Jordan, Edwards, Walker, and Clay were walking to

through the Park Lane Apartment complex to a nearby gas station. According to Linny, he was

walking up front next to Edwards, and the other three men were following behind. Linny

testified that Edwards had stopped talking to him briefly because he was on his cell phone.

Linny said that he heard a gunshot as soon as Edwards ended his call. Linny maintained that he

did not see the shooter and, at the time, thought it was a sniper. After the shot, Linny said he ran.

As he was running away, Linny heard a neighbor say, “You going to leave your Bro here? You

going to leave him here hanging?” Linny then turned and saw Walker on the phone and Jordan

kneeling about six feet from Edwards. Linny testified that he ran back to collect Jordan. While

he was tending to Jordan, Walker tried to give him a phone. Linny said he did not want to touch

the phone so he wiped it off and let it drop to the ground. Linny then left the immediate area

with Jordan. Shortly thereafter, the two were approached by officers and asked if they had seen
                                                14


anything related to the shooting. Linny admitted he had and went with the officers. Jordan

denied seeing anything.

       {¶40} Linny testified that when he spoke with Sergeant Garro that evening, he only

identified four people as being present at the time of the shooting. Linny told Sergeant Garro

that he, Edwards, Clay and “J” were together. He made no mention of Walker or Jordan by

name. Linny denied that he ever told Sergeant Garro who the shooter was. At the State’s

request, Linny was declared a court’s witness. After the State played Linny’s recorded interview

with Sergeant Garro, Linny admitted that he had identified Clay as the gunman and provided a

physical description of him. Linny explained that he only told Sergeant Garro that he believed

Clay was the shooter because he was the only one that had not returned to the scene. At trial,

Linny maintained that he did not see who shot Edwards.

       {¶41} Sergeant Garro testified that when he interviewed Linny shortly after the

shooting, he was “upset,” “agitated,” and “[e]motional.” According to Sergeant Garro, Linny

was upset that people could see him talking to the police in the back of a police cruiser. Sergeant

Garro said that he knew Linny was not being completely honest about who all was present at the

time of the shooting, but that this did not make him a suspect in the killing. He explained that

Linny’s statement “meshed” with Walker’s.            Based on those statements, Sergeant Garro

identified Clay as a suspect in the shooting.

       Other Witnesses

       {¶42} Zteven Ellis testified that the evening of the shooting he returned home from work

about 10:10 p.m. Ellis explained that he was home a few minutes before his pregnant wife

requested that he walk up to the nearby gas station to get her a candy bar. While walking his dog

to the gas station, Ellis heard “two pops.” Approximately 10 seconds later, Ellis heard an
                                               15


aluminum can on the ground. When he looked up, Ellis said, he saw a man running toward him.

Ellis testified that he saw the man put his hand behind his back and believed that he was tucking

a gun away. Ellis stated that he did not see a gun, but “saw something metal.” On his way home

from the gas station, he heard about the shooting and gave a statement to the police. Ellis

identified the aluminum beer can that he believed was either dropped or kicked by the man

fleeing the area. The Crime Scene Unit collected the beer can as evidence.           Investigator

Bergeron followed up with Ellis in March 2013, approximately eight months after the shooting.

A photo array was then conducted, and Ellis identified a Steven Oliver as the man he saw

running from the area that evening. The record does not indicate whether the police interviewed

Oliver or not.

       {¶43} Joyce Fullard testified that she lives in the area around Park Lane Apartments and,

on the evening of the shooting, she saw a man get out of a white car parked in the apartment’s

parking lot. She noticed him get out of the car, walk slowly around the other parked cars, and

head toward the apartments.         Fullard testified that she then went inside her house.

Approximately three to four minutes later, she heard gunshots. Fullard described the man as a

black male and said she could not provide any more details than that. She became aware that

someone had been shot and saw lots of officers in the area that evening, but no one came to talk

to her so she did not provide a statement.

       {¶44} Dominique Lopp was engaged to Edwards at the time of his murder. Lopp

testified that she spoke with Edwards by phone after he arrived at the Park Lane Apartments.

According to Lopp, Edwards told her that he was going to visit Ciara, a friend that lived in the

apartment complex. Shortly after Lopp hung up with Edwards, she saw a posting on Facebook

about a shooting at Park Lane Apartments. Lopp testified that the posting was from a Facebook
                                                16


friend named “Demere” and it said, “I just seen someone get shot to the head. So sad.” Lopp

explained that Demere is one of 2000 Facebook friends and that she does not know who he is or

if that is his real name. Lopp testified that she told the police about the posting, but they never

requested that she try to find it again. Lopp stated that she, on her own, searched for the posting

later, but was unable to find it. Sergeant Garro testified that he asked Lopp to look for the

posting. Inspector Bergeron testified that he was not able to find anyone with the name of

“Demere,” but that he did identify a person with a similar name, a Dmar Perry. According to

Inspector Bergeron, he was not able to confirm Dmar Perry was a person’s real name and did not

find a Facebook posting related to the shooting.

       {¶45} Kenneth Kennerly, a firefighter and paramedic with the Akron Fire Department,

testified that he arrived at the Park Lane Apartments in response to a 911 call. Kennerly said that

when he approached the area where Edwards was lying, he noticed a “guy” taking pictures with

a cell phone. According to Kennerly, the guy walked away as the paramedics approached.

Kennerly testified that there were other people around the scene too. Kennerly said he noticed a

group of people on a nearby porch, who appeared to be playing a card game. Kennerly was also

approached by a six-year-old girl, who told him that someone had been shot. Officer Michael

Stanar testified that the paramedics were approaching Edwards when he arrived on scene.

Officer Stanar stated that lots of people had gathered in the area, but he did not notice anyone

playing cards. According to Officer Stanar, all civilians were at least 15 to 20 yards from

Edwards.

       {¶46} Lopp testified that calls and text messages were being sent from Edwards’ phone

after his death. Lopp admitted that Ciara told her about the messages and she did not have any

personal knowledge of them. Sergeant Garro testified that he “received reports from the family
                                                17


that people were using [Edwards’ cell phone] to call and leave unkind or threatening messages.”

Sergeant Garro said he subpoenaed Edwards’ phone records and was unsuccessful in his attempt

to figure out who might have the phone based on the numbers called. Inspector Bergeron

testified that he also tried to track down Edwards’ phone, but, because it was a pre-pay phone, he

was not able to do so.

       GSR Evidence

       {¶47} Schwesinger, the forensic scientist from BCI, testified that there is no exact

science as to how far GSR particles go or where they land when a gun is fired. GSR distribution

can be affected by environmental conditions, such as by blowing wind. Further, GSR can be

easily removed from someone’s hands by washing them or by touching something, causing

particles to transfer to the item touched. Schwesinger explained that she uses a scanning electron

microscope to search for “particles that contain lead, barium, [and] antimony.” The microscope

is set to move on to another sample “once it finds so many” particles. Schwesinger testified that

she notes how many particles are found on a sample, but does not include that in her report.

Schwesinger explained that the quantity of particles found depends on numerous factors,

including the time lapsed from the shooting and the activity of the individual.

       {¶48} Schwesinger testified that she performed GSR analysis on the following samples:

(1) swabs of Edwards’ hands, (2) swabs of Jordan’s hands, (3) swabs of Linny’s hands, (4) a

washcloth, (5) Clay’s shorts, (6) Clay’s socks, and (7) Clay’s shoes. Particles “highly indicative

of [GSR]” were found on Edwards’ hands, Jordan’s hands, the washcloth, and Clay’s shorts.

Schwesinger detailed the number of particles found on each sample and explained that swabs

from the left and right hand of an individual are treated as one sample. Schwesinger identified

one particle highly indicative of GSR on Edwards’ left hand. Because Edwards’ left hand
                                               18


contained a positive result, the sample from Edwards’ right hand was not tested. Schwesinger

found twelve particles highly indicative of GSR on Jordan’s left hand; the sample from his right

hand was not tested. One particle highly indicative of GSR was found on one side of the

washcloth; no GSR particles were found on the other side of the washcloth. Two particles highly

indicative of GSR were found on Clay’s shorts collected at the Summit County Jail when he was

arrested.

       {¶49} Clay argues that the weight of the evidence supports a finding that Jordan was

closer to the gun when it was fired because he had more GSR particles on him. However, Clay

was not found until an hour-and-a-half after the shooting. His arms were wet, he smelled of

bleach, and he was wiping his hands on a washcloth. Due to the length of time that had lapsed

since the shooting and the fact that Clay had his hands in water, we are not persuaded that the

smaller number of GSR particles found on Clay weigh heavily against his conviction.

       {¶50} After a careful review of the evidence presented at the second trial, we cannot

conclude that this is the exceptional case where the jury lost its way in convicting Clay of

murder. See Otten at 340. Walker steadfastly maintained that Clay pulled a gun and shot

Edwards. Linny testified that he did not see who shot Edwards, but admitted that he told

Sergeant Garro that he believed Clay was the shooter because Clay was the only person that did

not return to the scene. Jordan testified that he did not see who shot Edwards and that when he

identified Clay as the shooter in his prior statement to the prosecutor he was merely restating

what the prosecutor had told him. The jury chose to believe one witness over another. “[T]he

[jury] is best able to view witnesses and observe their demeanor, gestures and voice inflictions,

and use these observations in weighing the credibility of the proffered testimony.” State v. Cook,
                                                   19


9th Dist. Summit No. 21185, 2003-Ohio-727, ¶ 30, quoting Giurbino v. Giurbino, 89 Ohio

App.3d 646, 659 (8th Dist.1993).

          {¶51} Clay’s conviction of murder is not against the manifest weight of the evidence.

Accordingly, his third assignment of error, as it relates to the murder conviction, is overruled.

                                  Assignment of Error Number One

          THE TRIAL COURT ABUSED IT’S (SIC) DISCRETION AND COMMITTED
          PLAIN ERROR WHEN IT DECLARED A STATE’S WITNESS TO BE A
          COURT WITNESS AND FAILED TO GIVE LIMITING INSTRUCTIONS, IN
          VIOLATION OF THE DUE PROCESS CLAUSE OF THE 14TH
          AMENDMENT TO THE U.S. CONSTITUTION AND ARTICLE I, SECTIONS
          1 AND 10 OF THE OHIO CONSTITUTION.

          {¶52} In his first assignment of error, Clay argues that the court abused its discretion in

declaring Linny a court’s witness, allowing the State to impeach its own witness without a

showing of surprise, and failing to give the jury limiting instructions regarding the use of

impeachment evidence.

          {¶53} “A trial court possesses the authority in the exercise of sound discretion to call

individuals as witnesses of the court.” State v. Adams, 62 Ohio St. 2d 151 (1980), paragraph four

of the syllabus. See also Evid.R. 614(A) (“The court may, on its own motion or at the suggestion

of a party, call witnesses * * *.”). The court’s decision to declare an individual a court’s witness

is reviewed under an abuse of discretion standard. State v. Apanovitch, 33 Ohio St. 3d 19, 22

(1987).     An abuse of discretion indicates that the trial court’s attitude was unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

          {¶54} Linny testified in both of Clay’s trials. He testified consistently in both trials that

he did not see who shot Edwards. In the first trial, the State did not question Linny about his
                                                  20


recorded interview with Sergeant Garro, which was conducted shortly after the shooting.1 In the

second trial, the State asked Linny if he remembered telling Sergeant Garro who the shooter was.

When he said that he did not, the State attempted to refresh Linny’s recollection with a transcript

of his recorded interview. Linny then denied making statements in the transcript. The court

granted the State a recess to refresh Linny’s recollection with the recording of his interview.

       {¶55} When the court reconvened, Clay objected to playing the recorded interview in

open court to impeach Linny. Clay argued that Linny’s testimony was consistent with his

testimony at the prior trial. Therefore, according to Clay, the State could not show the necessary

element of surprise under Evid.R. 607(A) to impeach its own witness. The State argued that it

was surprised that Linny would deny making statements in the interview with Sergeant Garro

despite being shown a recording of the interview. Furthermore, the State argued, Linny was

never asked about his interview with Sergeant Garro during the first trial so it was not aware that

Linny would deny his statements. Ultimately, the court found that the State had not shown

surprise because it knew Linny would not identify Clay as the shooter. The State then asked the

court to call Linny as a court’s witness.

       {¶56} The court found that Linny was “clearly [ ] reluctant to be honest.” Further, the

court found, because the prior statement was recorded, “there’s no dispute as to [the] existence or

* * * contents of [the recorded interview].” The court ruled that “in the interest of justice” Linny

should be declared a court’s witness, thereby giving both sides the opportunity to cross-examine

him to determine if he was being truthful in his prior interview or at trial.




1
  The State did ask Sergeant Garro about Linny’s statement to him the night of the shooting.
According to Sergeant Garro’s testimony, Linny identified Clay as the shooter “several times”
that night.
                                                 21


       {¶57} “It is well-established that a trial court does not abuse its discretion in calling a

witness as a court’s witness when the witness’s testimony would be beneficial to ascertaining the

truth of the matter and there is some indication that the witness’s trial testimony will contradict a

prior statement made to police.” State v. Arnold, 189 Ohio App. 3d 507, 2010-Ohio-5379, ¶ 44

(2d Dist.), quoting State v. Schultz, 11th Dist. Lake No. 2003–L–156, 2005-Ohio-345, ¶ 29.

“However, ‘where impeachment is a mere subterfuge to get evidence before the jury which is not

otherwise admissible, impeachment of a party’s own witness has been held improper.’” Arnold

at ¶ 45, quoting Annotation, Calling and Interrogation of Witnesses by Court under Rule 614 of

the Federal Rules of Evidence, 53 A.L.R. Fed. 498, 500-501 (1981).

       {¶58} The State argued that it should be permitted to play Linny’s prior statement made

to Sergeant Garro because it was surprised that Linny would deny making statements after being

shown the interview. The court found there was no surprise to the State because it knew Linny

would not identify Clay as the shooter based on his testimony at the first trial. It was only then

that the State asked the court to declare Linny a court’s witness. Because Evid.R. 614(A) may

not be used for the sole purpose of circumventing Evid.R. 607(A), we conclude the court abused

its discretion in calling Linny as a court’s witness so that the State could impeach him with his

recorded interview with Sergeant Garro. See State v. Wynn, 2d Dist. Montgomery No. 25097,

2014-Ohio-420, ¶ 51.

       {¶59} However, Clay has offered no argument as to how he was prejudiced by the State

playing his interview to the jury. While the prosecutor’s questions reveal that the substance of

Linny’s prior statement to apparently be Linny identifying Clay as the shooter and providing a

description of him, the recorded interview was not offered by Clay as an exhibit, and therefore,

we do not know precisely what was said and, thus, cannot discern prejudice. See State v.
                                                 22


McGowan, 9th Dist. Summit No. 27092, 2014-Ohio-2630, ¶ 6 (“When an appellant does not

provide a complete record to facilitate our review, we must presume regularity in the trial court’s

proceedings and affirm.”) (Internal quotations and citations omitted.). Furthermore, when asked

about his prior identification, Linny explained that he told Sergeant Garro only that he believed

Clay was the shooter because he was the only person that did not return to the scene. Even after

the recording was played, Linny maintained that he did not see Clay with a gun or see who shot

Edwards. Further, Sergeant Garro testified that he interviewed Linny shortly after the shooting

and, based on that interview, identified Clay as a suspect. Sergeant Garro stated that Walker’s

statements to Detective Snyder “meshed” with Linny’s. Sergeant Garro testified that he then

sought an arrest warrant for Clay based on the “two eyewitnesses who were independently telling

the same story.”

       {¶60} This court will not reverse a trial court’s ruling based on a harmless error. See

Crim.R. 52(A). An error is harmless if it does not affect a defendant’s substantial rights. Id.

Clay makes no argument explaining how his substantial rights were affected by the State playing

the recorded interview in light of the testimony of Walker, Sergeant Garro, and Detective

Snyder. We decline to make an argument for him. See Cardone v. Cardone, 9th Dist. Summit

No. 18349, 1998 WL 224934, *8 (May 6, 1998) (“If an argument exists that can support [an]

assignment of error, it is not this court’s duty to root it out.”). Furthermore, Walker testified that

he saw Clay shoot Edwards, making Linny’s testimony at trial that he did not see who shot

Edwards of nominal help to Clay and, by extension, the improper impeachment of that testimony

inherently less prejudicial. There was also testimony that, when the police officers discovered

Clay, he was wiping his hands with a washcloth, reeked of bleach, and denied even being at the

scene of the shooting. A gunshot residue test revealed gunpowder particles on Clay’s hands as
                                                23


well as the washcloth. In light of the evidence at trial and the relative minimal probative value of

Linny’s testimony, and the limited record before us, we must conclude that playing the recorded

interview in order to impeach Linny’s testimony was harmless.

Limiting Instructions

       {¶61} Clay also argues that the court committed plain error when it failed to provide

limiting instructions for the impeachment evidence used during the testimony of Linny and

Jordan. According to Clay, “[w]ithout a proper instruction being given as to either Jordan or

Linny, it was left for the jury to use the prior statements as substantive, not impeachment,

evidence.” Clay did not request a limiting instruction or object to the trial court’s failure to

provide one. Therefore, he has forfeited all but plain error. See State v. Risden, 2d Dist.

Montgomery No. 22930, 2010-Ohio-991, ¶ 137.

       {¶62} Pursuant to Crim.R. 52(B), “[p]lain errors or defects affecting substantial rights

may be noticed although they were not brought to the attention of the court.” Crim.R. 52(B).

“Notice of plain error under Crim.R. 52(B) is to be taken with the utmost caution, under

exceptional circumstances and only to prevent a manifest miscarriage of justice.” State v. Long,

53 Ohio St. 2d 91 (1978), paragraph three of the syllabus. To establish plain error,

       “[f]irst, there must be an error, i.e., a deviation from the legal rule. * * * Second,
       the error must be plain. To be ‘plain’ within the meaning of Crim.R. 52(B), an
       error must be an ‘obvious’ defect in the trial proceedings. * * * Third, the error
       must have affected ‘substantial rights [ ]’ [to the extent that it] * * * affected the
       outcome of the trial.”

(Alterations sic.) State v. Hardges, 9th Dist. Summit No. 24175, 2008-Ohio-5567, ¶ 9, quoting

State v. Barnes, 94 Ohio St. 3d 21, 27 (2002).

       {¶63} We initially note that the trial court’s failure to give the limiting instruction was

clearly error. See State v. Nixon, 12th Dist. Warren No. CA2011-11-116, 2012-Ohio-1292, ¶ 22.
                                               24


However, after reviewing the record, we cannot conclude that the court’s failure to give limiting

instructions affected the outcome of the trial. Walker testified that he saw Clay pull out a gun

and shoot Edwards. According to Walker, he saw the bullet pass through Edwards’ neck,

Edwards collapse, and then blood start “gushing” from his neck. Officer Kuznik testified that

Walker’s testimony was consistent with the statement he gave to the officers shortly after the

shooting.

       {¶64} Linny testified that he did not see the shooter. Linny explained that he had

previously told Sergeant Garro that he only believed Clay was the shooter because Clay was the

only person that did not return to the scene. Sergeant Garro testified that when he interviewed

Linny shortly after the shooting, he was “upset,” “agitated,” and “[e]motional.” Sergeant Garro

stated that he relocated where he was conducting his interview with Linny, in part, because

“Linny was upset that people could see him talking to the police in the back of a police car.” In

the end, Sergeant Garro testified that Linny’s story “meshed” with Walker’s, and, based on those

interviews, Sergeant Garro identified Clay as a suspect in the shooting death of Edwards.

       {¶65} Jordan testified that he did not see who shot Edwards. Jordan explained that he

only mentioned Clay’s name because he was merely repeating what the prosecutor had told him.

Jordan said that this portion of the interview happened prior to the beginning of the recording.

Inspector Bergeron testified that he was present during the prosecutor’s interview of Jordan and

that some discussion occurred before the recording began. However, according to Inspector

Bergeron, the prosecutor never told Jordan what he believed happened.

       {¶66} Officer Crocket testified that when he saw Clay approximately an hour-and-a-half

after the shooting, Clay was in a home on Whitney Avenue. When Clay came downstairs to talk

to the officers his arms were wet, he reeked of bleach, and he was wiping his hands on a
                                                 25


washcloth. Officer Crockett said Clay denied being at the scene of the shooting and Clay

explained that he smelled of bleach because he was told to clean the bathtub. Sergeant Garro

testified that the officers were not able to confirm Clay was told to clean the tub. GSR testing

revealed particles highly indicative of GSR on Clay’s shorts and the washcloth he had been using

to wipe his hands.

         {¶67} Appellate courts should recognize plain error “if the error seriously affect[s] the

fairness, integrity or public reputation of judicial proceedings.” (Internal quotations and citations

omitted). Barnes, 94 Ohio St. 3d at 27. However, after a careful review of the record, we cannot

conclude that the court’s failure to give limiting instructions regarding the impeachment

evidence rises to the level of plain error as we are not convinced that it affected the outcome of

the trial.

         {¶68} Clay’s first assignment of error is overruled.

                                Assignment of Error Number Four

         THE TRIAL COURT ABUSED IT’S (SIC) DISCRETION IN DENYING THE
         MOTIONS FOR A MISTRIAL AND A NEW TRIAL, IN VIOLATION OF THE
         DUE PROCESS CLAUSE OF THE 14TH AMENDMENT TO THE U.S.
         CONSTITUTION AND ARTICLE 1, SECTIONS 1, 10 & 16 OF THE OHIO
         CONSTITUTION.

         {¶69} In his fourth assignment of error, Clay argues that the court abused its discretion

by denying his motions for a new trial and mistrial based on the State’s untimely disclosure of a

witness with “potentially exculpatory information.”

         {¶70} At the outset, we must note that Clay has not appealed from the June 26, 2013

journal entry denying his motion for a new trial. Clay has only appealed from the June 12, 2013

sentencing entry. Because he has not properly appealed the court’s denial of his motion for a

new trial, we decline to address that portion of his argument. Therefore, we limit our review to
                                               26


his argument regarding the court’s denial of his oral motion for a mistrial, made just before the

jury’s verdict was announced.

       {¶71} “Mistrials need be declared only when the ends of justice so require and a fair

trial is no longer possible.” State v. Litton, 9th Dist. Summit No. 26812, 2014-Ohio-577, ¶ 27,

quoting State v. Franklin, 62 Ohio St. 3d 118, 127 (1991). “The essential inquiry on a motion for

mistrial is whether the substantial rights of the accused are adversely affected.” State v. Boden,

9th Dist. Summit No. 26623, 2013-Ohio-4260, ¶ 35, quoting State v. Howes, 9th Dist. Summit

No. 24655, 2010-Ohio-421, ¶ 11. “The granting or denial of a motion for mistrial rests in the

sound discretion of the trial court and will not be disturbed on appeal absent an abuse of

discretion.” State v. Treesh, 90 Ohio St. 3d 460, 480 (2001). An abuse of discretion indicates

that the trial court’s attitude was unreasonable, arbitrary, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶72} In Clay’s second trial, after the jury had reached a verdict, but before that verdict

was announced, the State became aware of an individual that might have information related to

the shooting. The prosecutor explained that the night before, May 22, 2013, he reviewed a file of

a defendant named Dennis Cook. Cook was arrested for carrying a concealed weapon on August

19, 2012, one month after Edwards’ murder. At that time, Cook informed an officer that he was

carrying the gun because his friend, Edwards, had been murdered recently and that he had

received some threatening text messages from Edwards’ phone after his murder. When the

officer asked Cook if he had any information about the homicide, Cook responded that he might.

Cook was not interviewed again until May 22, 2013, when the prosecutor requested that

Inspector Bergeron go to speak with him.
                                                27


        {¶73} Inspector Bergeron recorded his interview with Cook. However, this recording

was not properly admitted into evidence. From the details that are discussed on the record, it

appears Cook had heard rumors that Walker was the gunman. Cook had also heard rumors that

Clay was the gunman. Additionally, he described what he heard the motives might have been.

Cook also said that he attended the candlelight vigil for Edwards the night after the shooting and

found a pair of gloves and hat. Cook said he gave them to “the brother of his mother’s children”

and requested that they be passed along to Edwards’ brother. Evidently Cook recognized the hat

as Edwards’, but did not know if the gloves belonged to him too. Edwards’ family denied

receiving any hat or gloves. The court reviewed Cook’s interview and denied Clay’s motion for

a mistrial. Additionally, the court denied Clay’s request to voir dire Cook.

        {¶74} Clay does not argue that Cook’s recorded interview revealed exculpatory

information. Instead, Clay argues that he was prevented from interviewing Cook to determine if

he might have information that would lead to exculpatory information. While the court’s denial

of Clay’s request to voir dire Cook is troublesome, Clay cannot establish prejudice based on the

information in the record. Because his argument necessarily relies on information outside of the

record, i.e., what Cook would have said if interviewed by Clay, it is a more suitable argument for

a petition for post-conviction relief.

        {¶75} Because Clay cannot establish prejudice based on the information contained in the

record, his fourth assignment of error is overruled.

                                                III

        {¶76} Clay’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.
                                                28




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETH WHITMORE
                                                     FOR THE COURT



BELFANCE, P. J.
MOORE, J.
CONCUR.


APPEARANCES:

JEREMY A. VEILLETTE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.